 



Exhibit 10.28
ONE VIPER WAY
SECOND AMENDMENT TO INDUSTRIAL/COMMERCIAL LEASE AGREEMENT
SINGLE TENANT — NET
     This Second Amendment to Industrial/Commercial Lease Agreement Multi Tenant
— Net (“Second Amendment”) is entered into and made effective this 31st day of
March, 2006, between GREENE PROPERTIES, INC., a California corporation
(“Landlord”) and DIRECTED ELECTRONICS, INC., a California corporation (“Tenant”)
with reference to the following facts:
RECITALS
     A. Landlord and Tenant entered into that certain Industrial/Commercial
Lease Agreement Multi Tenant — Net dated July 14, 2003, and that certain First
Amendment to Industrial/Commercial Lease Agreement Multi Tenant — Net dated
September 8, 2004 (collectively, the “Lease”). The Lease will expire on
December 31, 2013.
     B. Landlord and Tenant desire to further amend the Lease as set forth
hereinbelow.
     C. All capitalized terms used in this Second Amendment unless specifically
defined herein shall have the same meaning as the capitalized terms used in the
Lease.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are expressly acknowledged, Landlord and Tenant agree as follows:
AGREEMENT
     1. Title. The title to the Lease is hereby amended to be:
         INDUSTRIAL/COMMERCIAL LEASE AGREEMENT
         SINGLE TENENT-NET
         (One Viper Way)
     2. Term. The Term of the Lease is hereby extended until December 31, 2016.
Tenant shall have one (1) Extension Option in accordance with the Addendum to
Lease provided, however, that Tenant may not deliver the Exercise Notice before
December 31, 2015.
     3. Premises. Following Landlord and Tenant’s mutual execution of this
Second Amendment Landlord, at its sole cost and expense including design fees,
permit fees, material costs and construction costs, shall cause the Building to
be expanded in accordance with the “Expansion Plans & Tenant Improvements”
prepared by Howard Anderson & Associates dated March 13, 2006, consisting of
sheet nos. 1-44, which plans Landlord and Tenant have heretofore approved (the
“Second Expansion Area”). The Second Expansion Area is generally depicted on
Exhibit “B” attached hereto and labeled Expansion Areas 1, 2, 3 & 4.

1



--------------------------------------------------------------------------------



 



     4. Base Rent. On the date Landlord substantially completes the Second
Expansion Area as reasonably determined by Landlord’s architect (the “Second
Expansion Date”), monthly Base Rent due under the Lease shall be payable in
accordance with the following schedule:

          Year of Term   Base Rent/Mo.
Second Expansion Date - 12/31/06
  $ 161,073  
Year 1
  $ 161,073  
Year 2
  $ 165,905  
Year 3
  $ 170,882  
Year 4
  $ 176,009  
Year 5
  $ 181,289  
Year 6
  $ 186,728  
Year 7
  $ 192,330  
Year 8
  $ 198,099  
Year 9
  $ 202,042  
Year 10
  $ 210,164  

     The anticipated Second Expansion Date is September 1, 2006. If the Second
Expansion Date does not occur on the first day of a calendar month, Tenant shall
pay Base Rent for the fractional month in which the Second Expansion Date
occurs.
     5. Vehicle Parking Spaces. Tenant shall be entitled to the exclusive use of
all vehicle parking spaces located on the Premises provided, however, that
during any period Landlord controls the Leaseback Space (defined in paragraph 7
below) or any portion thereof, Landlord shall be entitled to the use of a
pro-rata share of vehicle parking spaces based upon the number of square feet of
the Leaseback Space controlled by Landlord in relation to the total number of
square feet of space in the Building.
     6. Security Deposit. No addition to the Security Deposit is required of
Tenant by Landlord because of this Second Amendment.
     7. Leaseback of Space. In consideration of Tenant’s agreement to lease the
Second Expansion Area, Landlord agrees to lease back from Tenant the areas
depicted on Exhibit “B” attached hereto labeled “Green” consisting of (i) the
second floor of Expansion Area 2 consisting of approximately 2,439 square feet
of floor area, (ii) a portion of the second floor of Expansion Area 4 consisting
of approximately 3,436 square feet of floor area in the south east corner
thereof, and (iii) a portion of the first floor of Expansion Area 4 consisting
of approximately 3,527 square feet of floor area in the south east corner
thereof (collectively, the “Leaseback Space”). So long as Tenant is not in
default under the Lease, Tenant shall receive, as Tenant’s sole compensation for
the Leaseback Space, a credit against monthly Base Rent due under the Lease in
accordance with the following schedule:

2



--------------------------------------------------------------------------------



 



      Year of Term   Monthly Base Rent Credit
Second Expansion Date - 12/31/06
  $7,495
Year 1
  $7,495
Year 2
  $7,720
Year 3
  $7,952
Year 4
  $8,190
Year 5
  $8,436
Year 6
  $8,689
Year 7
  $8,950
Year 8
  $9,218
Year 9
  $9,495
Year 10
  $9,780

     Landlord, its principals, affiliates, and assignees, may use the first
floor of Expansion Area 4 for storage (including recreational vehicle) purposes
and the second floor of Expansion Areas 2 and 4 for storage and campaign office
uses. Landlord, its principals, affiliates, and assignees, may use the second
floor of Expansion Areas 2 and 4 for uses other than storage or campaign office
uses with the prior written consent of Tenant, which consent shall not be
unreasonably conditioned, withheld or delayed. Tenant shall have the right to
terminate Landlord’s leaseback of all or any portion of the Leaseback Space at
anytime during the Term of the Lease, including extensions or renewals thereof,
upon ninety (90) days advance written notice by Tenant to Landlord. Landlord
shall vacate that portion of the Leaseback Space, which is recaptured by Tenant,
within ninety (90) days following Landlord’s receipt of Tenant’s notice of
recapture and on the date. Landlord vacates the Leaseback Space (or portion
thereof) recaptured by Tenant, the Monthly Base Rent Credit shall cease as to
the recaptured space on a pro rata basis.
     8. Tenant Certification. By execution of this Second Amendment, Tenant
hereby certifies that as of the date hereof, and to the best of Tenant’s
knowledge, that Landlord is not in default of the performance of its obligations
pursuant to the Lease, and Tenant has no claim, defense, or offset with respect
to the Lease.
     9. Confirmation. Except, as and to the extent modified by this Second
Amendment to Lease all provisions of the Lease shall remain in full force and
effect.

                  LANDLORD       TENANT
 
                GREENE PROPERTIES, INC.,
a California corporation       DIRECTED ELECTRONICS, INC.,
a California corporation
 
               
By:
  /s/ Darrell E. Issa       By:   /s/ James E. Minarik
 
               
Name:
  Darrell E. Issa       Name:   James E. Minarik
Title:
  President       Title:   President and Chief Executive Officer
 
             

3